UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 9/30 Date of reporting period: 12/31/11 Item 1. Schedule of Investments. FMT N-Q PE 6/30/11 Franklin Managed Trust Statement of Investments, December 31, 2011 (unaudited) Franklin Rising Dividends Fund Shares Value Common Stocks 92.6% Aerospace & Defense 4.3% General Dynamics Corp. 937,000 $ 62,226,170 United Technologies Corp. 2,743,730 200,539,226 262,765,396 Automobiles & Components 0.7% Johnson Controls Inc. 1,351,000 42,232,260 Banks 0.6% Hudson City Bancorp Inc. 3,705,800 23,161,250 Peoples Bancorp Inc. 156,646 2,319,927 TrustCo Bank Corp. NY 491,097 2,755,054 U.S. Bancorp 212,603 5,750,911 33,987,142 Commercial & Professional Services 0.9% ABM Industries Inc. 1,145,249 23,615,034 Cintas Corp. 991,600 34,517,596 58,132,630 Consumer Durables & Apparel 2.3% a Kid Brands Inc. 594,253 1,877,839 Leggett & Platt Inc. 1,097,590 25,288,474 NIKE Inc., B 1,118,500 107,789,845 Superior Uniform Group Inc. 219,200 2,724,656 137,680,814 Consumer Services 3.6% Hillenbrand Inc. 1,366,700 30,504,744 Matthews International Corp., A 321,000 10,089,030 McDonald's Corp. 1,765,354 177,117,967 217,711,741 Diversified Financials 0.3% State Street Corp. 424,000 17,091,440 Electrical Equipment 4.8% Brady Corp., A 2,534,825 80,024,425 Roper Industries Inc. 2,447,109 212,580,359 292,604,784 Energy 6.7% Chevron Corp. 2,543,500 270,628,400 Exxon Mobil Corp. 1,652,000 140,023,520 410,651,920 Food & Staples Retailing 4.1% Wal-Mart Stores Inc. 4,146,400 247,788,864 Food, Beverage & Tobacco 7.4% Archer-Daniels-Midland Co. 4,489,000 128,385,400 McCormick & Co. Inc. 2,146,400 108,221,488 PepsiCo Inc. 3,202,000 212,452,700 449,059,588 Health Care Equipment & Services 12.1% Becton, Dickinson and Co. 3,282,016 245,232,236 Hill-Rom Holdings Inc. 749,900 25,264,131 Medtronic Inc. 4,590,000 175,567,500 Stryker Corp. 3,144,616 156,318,861 Teleflex Inc. 1,188,653 72,852,542 Quarterly Statement of Investments | See Notes to Statement of Investments. Rounds to less than 0.1% of net assets. Non-income producing. The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. Franklin Managed Trust Notes to Statement of Investments (unaudited) Franklin Rising Dividends Fund 1. ORGANIZATION Franklin Managed Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of one fund, the Franklin Rising Dividends Fund (Fund). 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
